. Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.1 Filed 01/06/21 Page 1 of 16 A
" MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF MICHIGAN

 

David S. AL LAM |

Andrew ) . S eeo Case: 2:21-cv-10114
Judge: Parker, Linda V.
MJ: Ivy, Curtis
. . . . Filed: 01-06- :
(Write the full name of each plaintiff who is filing this RIS DAVID SALLARD V Ait

whi PRIS DAVID S ALLARD V MIDLAND COUNTY
complaint. If the names of all the plaintiffs cannot fit in “eee

the space above, please write “see attached” in the space ~~
and attach an additional page with the full list of names.) Jury Trial: Cl Yes & No

(check one)

M puny oonTy Jai
Miocand Cognty

Apvanced Coggzeionst HeAetHCA®E anys

(Write the full name of each defendant who is being sued. If
the names of all the defendants cannot fit in the space above,
please write “see attached” in the space and attach an
additional page with the full list of names. Do not include
addresses here.)

 

 

Complaint for Violation of Civil Rights
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access
to electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full
social security number or full birth date; the full name of a person known to be a minor; or a complete financial
account number. A filing may include only: the last four digits of a social security number; the year of an
jndividual’s birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements,
or any other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to
proceed in forma pauperis.

 

 

 
_ Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.2 Filed 01/06/21 Page 2 of 16
.’ MIJED,ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name DAVUO S. Allan / Redrees SS. Shrew

All other names by which you have been known:

NM It / Andres S, Wearnmnod

 

 

 

 

ID Number G1€G33 / 1508 3Y
Current Institution 3&S5 coor ST rac) 3859 Coope- St
Address Wadisn NE 44201 / SackSon Ml 44d\

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation.
Make sure that the defendant(s) listed below are identical to those contained in the
above caption. For an individual defendant, include the person’s job or title (if known)
and check whether you are bringing this complaint against them in their individual
capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

 

 

 

 

 

 

 

Name
Job or Title Cakhectinek LociiTy
(if known)
Shield Number
Employer
Address IOS fastice D&ve
Prr0 Cond mb Memes 4BGH0
[X] Individual capacity Ki Official capacity
Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.3 Filed 01/06/21 Page 3 of 16
‘ MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Defendant No. 2

Name “ (DLANYD C gagery

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

4 Individual capacity Rl Official capacity

Defendant No. 3

 

 

 

 

 

 

Name Novaneeo C pect lowacr Weact HAARE j Te
Job or Title Mepicae

(if known)

Shield Number

Employer Vipred Coos Jan

Address

Mh Individual capacity [4 Official capacity

Defendant No. 4

Name

Job or Title
(if known)

Shield Number
Employer
Address

 

 

 

 

 

 

C] Individual capacity (1 Official capacity
Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.4 Filed 01/06/21 Page 4 of 16

. | MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Il.

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights,
privileges, or immunities secured by the Constitution and [federal laws].” Under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue
federal officials for the violation of certain constitutional rights.

A. Are you bringing suit against (check all that apply):

O Federal officials (a Bivens claim)
ha State or local officials (a § 1983 claim)

B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” 42 U.S.C. § 1983. Ifyou
are suing under section 1983, what federal constitutional or statutory right(s) do you
claim is/are being violated by state or local officials?

@ Vielations of \s*, yt Qih j ue) 14 th (Amendments ;

RU eon Goag_eaigeereDgrnsetion of Uber
6 oh, 4 2

© mahemate Medica’ Core relared to Covid -14.
‘ tack oF Prokechon ftom  CowiP 14,

@ Involan Seyvikude -
anvete of Equal Protection Clause.

eFailuce W Profec.t-

C. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional
rights. If you are suing under Bivens, what constitutional right(s) do you claim is/are
being violated by federal officials?

N/A
Wwe. (inmates)

ty \vave vert
No Avea\, Midland

Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.5 Filed 01/06/21 Page 5 of 16
‘ MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint) i

D.

Were Rersed io ba teste Hulliele
Symptom to get tested: ty BGC In Jackson ot Me Same

Section 1983 allows defendants to be found liable only when they have acted “under
color of any statute, ordinance, regulation, custom, or usage, of any State or Territory or
the District of Columbia.” 42 U.S.C. § 1983. If you are suing under section 1983,
explain how each defendant acted under color of state or local law. If you are suing
under Bivens, explain how each defendant acted under color of federal law. Attach

additional pages if neede ati lmabion and Wedicat Shoted Wwe hod
J. Ramis People Request ed ‘cs le Lested to
orres,

1 \oraktes 3
coal Sei Sen} Foot lett mmates Are Vegah'é Andree 9:

hime. One hod Coviv. Midland tld RGC that all Were Negrrive ‘ho Midlond Count}

Davip & ALLAAD, Doniel Govmely

ores) mosis , Seciod

Ry Us on
ivace Bens,
vey usemenry,

Hulkigle inmates
Finauey S¥

TI.

IV.

d

wn cA Van With Someone Who Las Posabive.

in , = rv
dishancing - lunder Governed Ovdess Aas (> A
mn Septemoer |4 th oso Wney

by polling us

ve Wren

wi Sat s. “Yo al fo another Facile.
wy in

Move

Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

O

OOROO

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally
involved in the alleged wrongful action, along with the dates and locations of all relevant
events. You may wish to include further details such as the names of other persons involved in
the events giving rise to your claims. Do not cite any cases or statutes. If more than one claim
is asserted, number each claim and write a short and plain statement of each claim in a separate
paragraph. Attach additional pages if needed.

5
Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.6 Filed 01/06/21 Page 6 of 16

. ° MIEDYProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

A. If the events giving rise to your claim arose outside an institution, describe where and
when they arose.

Vik

B. If the events giving rise to your claim arose in an institution, describe where and when
they arose.

M (DLANY Coons J WIL

C. What date and approximate time did the events giving rise to your claim(s) occur? | apse
5 JLARD Fron Maack of Jor One September Al, Be.
For Danio ~ - Magct Oe Jodo Oette Septen BER Al, Acdo.
For frprew o> Swrev FRM | - Ocrover 44 - SerTeneeh,
Miouxnd Coon) Jeu Rot ee Jod? .

Davo Rents 2s le ween May 24 ~ Seeteno

( Sree IAS iy Maperso Coot
WNRZH
Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.7 Filed 01/06/21 Page 7 of 16
’ MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what? Wag anyone else involved? Who else saw what h

Wwe hove Nok been

Gl
\ne Hidlond Coonty CooriWorse. Wolhipte Wmmakes Went

Pandemic. Peele ct the
Andres L Stren

Sees Ldould be On MSGarvaye of \e

mulhole Olher inmates
(Without Masks And axoun

e- Nok We Me es lack on
ng Yulhiele Ortwes
ate on ds / ow Ad Not get Cleone
, Secial AGenc.1 or Ony time.
yank Pggble fo ger AVE

There Wes
boy So Wish +
dos red Rrepewred ©
Andcer S, Shrew  Dov'

{, Qa doyS« \Ne.
even Gnsefer Ploce

Madlond Coo ‘el

wes Ww Aayer
Our ond Neslect
Were On Soke, \aurnan’
eTac Svete OF
Wave Been KAACEOATE
Us Sate Fest

hod his \rial in Mardy Goring Yne ondemnic

Hretigae Sool TE Yaowe Cane

Protec m Covid-t

Ye Widlor
\o or

Ogu horse Aidut Weer Mosys OUAting \j

eke. Andres 3. Shrew and
ere taken Out of fhe Jail ond bb Ye Co

y ugilank masks PoactPa US te Pat
d oles meen Population . Only Checked
Masks

ned?) |
d Bay \enl ov

EMG e
ves in Gonge’-
wid Govern 0~ \
a

Dovid 5, Aitorc| an

ach hose often
or \we iW onge’.

Our. temperatare WO

ovound SaAmahd

Frey ded OS leo an Yrey Should» We BLEACH,

Mose Owe

SHS - ove, “The
Wo ce wt ane vdlend County

Crom

Uolect Us from Coito Cut { ered Crow egies Caer bat

Clase

on Ws ior
ys Dua Dent Gomi 2 ere placed OF Co us to 8?

enseerte _ be ye
midland Cony hen apse Lo Rac ve et. ws

Ss we Ge Cus x a
were we Cais Sek ( Co me Legume ized ; loy

gone. They we

WAS de the Jar \

on jaily \oesis Qn ditions M (DLAND Coon
Pidlond. Coot slr
frown Q, ( bs d Onusaal pow wo\BLZ Treve Coord
. , @ n : , ‘ teei
—\y Was Lo pe. Hee Rees raewttel To hee?

PLACEMEN' Freeh

oun AG,
. Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.8 Filed 01/06/21 Page 8 of 16
*” MIED‘ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

V. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state
what medical treatment, if any, you required and did or did not receive. ars, Miotand Coonty 5 NC

. an (7 ‘Mot oN Di
T Aw Soccee@ne From Meptac AND a RoruseD or Ques US To Socal

Refesep Te Test mmnces , REFused “Te Give * ws REA oe Sa
Distawe, “Wuey Cewsep Me To Fete fe TY

VI. ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any
cases or statutes. If requesting money damages, include the amounts of any actual damages
and/or punitive damages claimed for the acts alleged. Explain the basis for these claims.

ab {00,000 Any O28 5.500" omy aw ho Sor reRine, Meotac

O moti oWiie Dorgss.,

Avo
Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.9 Filed 01/06/21 Page 9 of 16
* MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[nJo action
shall be brought with respect to prison conditions under section 1983 of this title, or any other
Federal law, by a prisoner confined in any jail, prison, or other correctional facility until such
administrative remedies as are available are exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed
if you have not exhausted your administrative remedies.

A. Did your claim(s) arise while you were confined in a jail, prison, or other correctional
facility?

Ke Yes
L No

If yes, name the jail, prison, or other correctional facility where you were confined at
the time of the events giving rise to your claim(s).

PDLOAA CoMTY Sac
loS fast Ice DRE,
MiblorA ML

Hoe

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a
grievance procedure?

C] Yes
0 No
Pa Do not know

C. Does the grievance procedure at the jail, prison, or other correctional facility where
your claim(s) arose cover some or all of your claims?

O Yes
x No
O Do not know

If yes, which claim(s)?
. Case 2:21-cv-10114-LVP-CI ECF No. 1, PagelD.10 Filed 01/06/21 Page 10 of 16
»* MIED’ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

D. Did you file a grievance in the jail, prison, or other correctional facility where your
claim(s) arose concerning the facts relating to this complaint?

L] Yes
wi No

If no, did you file a grievance about the events described in this complaint at any other
jail, prison, or other correctional facility?

C] Yes
we No

E. If you did file a grievance:

1. Where did you file the grievance? ~
2. What did you claim in your grievance?
3. What was the result, if any?

10
Case 2:21-cv-10114-LVP-CIl ECF No. 1, PagelD.11 Filed 01/06/21 Page 11 of 16
‘MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint) .

4. What steps, if any, did you take to appeal that decision? Is the grievance
process completed? If not, explain why not. (Describe all efforts to appeal to
the highest level of the grievance process.)

F. If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

Mulhiele ‘moles Aled {nen to No Avan, Wey Still denied Moak) |

" nS ded
Teskwy, Some Avnk eve Set resgen

2. If you did not file a grievance but you did inform officials of your claim, state
who you informed, when and how, and their response, 1 an :
|

¥ Sn) Ser,
To Spe Wty Morhpe Ae, LTRerdall, DEP: Smith, EF. Preis
Dep. pol, Der Sheldon, Beh.

G. Please set forth any additional information that is relevant to the exhaustion of your

gee We adenriSreoho Wed hatd Wie Only Woy Le Set \ ested Wes
° . * a
40 hove Aw Symptoms « Sil Rewsed - Ok,

fy) to Be Rvoid

(Note: You may attach as exhibits to this complaint any documents related to the
exhaustion of your administrative remedies.)

11
Case 2:21-cv-10114-LVP-Cl ECF No. 1, PagelD.12 Filed 01/06/21 Page 12 of 16
‘ - MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

VU = Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court
without paying the filing fee if that prisoner has “on three or more prior occasions, while
incarcerated or detained in any facility, brought an action or appeal in a court of the United
States that was dismissed on the grounds that it is frivolous, malicious, or fails to state a claim
upon which relief may be granted, unless the prisoner is under imminent danger of serious
physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes
rule”?

O Yes
x No

If so, state which court dismissed your case, when this occurred, and attach a copy of the order
if possible.

A. Have you filed other lawsuits in state or federal court dealing with the same facts
involved in this action?

O Yes
No
B. If your answer to A is yes, describe each lawsuit by answering questions | through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

 

 

 

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

 

12
Case 2:21-cv-10114-LVP-CIl ECF No. 1, PagelD.13 Filed 01/06/21 Page 13 of 16
- MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

 

 

4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending?

O Yes

O No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

C. Have you filed other lawsuits in state or federal court otherwise relating to the
conditions of your imprisonment?

O Yes
Rg No
D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7

below. (If there is more than one lawsuit, describe the additional lawsuits on another
page, using the same format.)

£

 

 

1. Parties to the previous lawsuit
Plaintiff(s)
Defendant(s)

2. Court (if federal court, name the district; if state court, name the county and
State)

3. Docket or index number

 

13
Case 2:21-cv-10114-LVP-CIl ECF No. 1, PagelD.14 Filed 01/06/21 Page 14 of 16

* - MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

IX.

 

 

4. Name of Judge assigned to your case
5. Approximate date of filing lawsuit
6. Is the case still pending?

O Yes

O No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was
judgment entered in your favor? Was the case appealed?)

 

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of
litigation; (2) is supported by existing law or by a nonfrivolous argument for extending,
modifying, or reversing existing law; (3) the factual contentions have evidentiary support or, if
specifically so identified, will likely have evidentiary support after a reasonable opportunity for
further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served. I understand that my failure to keep a current address on
file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Vd |’0 20 9.

Signature of Plaintiff x (melo dhe [ Xx Sad J (a:
Printed Name of Plaintiff Andvew i Stren / Dowid_S. A \lord
Prison Identification# _ YDoR34 /_ 6)\8934
Prison Address (RCC) Charles Egeler Recetlion € Guidance Center
Soko I 4q20\
City State Zip Code

 

 

 

 

 

14
Case 2:21-cv-10114-LVP-CI ECF No. 1, PagelD.15 Filed 01/06/21
+ MIED ProSe 14 (Rev 5/16) Complaint for Violation of Civil Rights (Prisoner Complaint)

Additional Information:

15

Page 15 of 16
ECF No. 1, PagelD.16 Filed 01/06/21 Page 16 of 16

Case 2:21-cv-10114-LVP-Cl

Print First & Last Name: Jovi J. Aile ro

 

Prisoner Number :_G(S75 3

S METROIPLEN ." - core.
7 © Mi SEC | pig ee SS

 

 

CHARLES E. EGELER RECEPTION & GUIDANCE CENTER 1h COO EE A

3855 Cooper Street

Jackson, Michigan 49201-7517

PR FL

|-6-3|

US Ostine t Cover 7

D3, w. Lafiyetfe Divo. # st4

Detie, 7 my. Ne C E | V E
i 46226 JAN 15 onp4

CLERK'S oF
o F

Aaa, Saale ean aa terres etn

, A ee, Ne, ee le a Cll

~~

it an aaa, Cap ae, mn > pebilin, " .
